Judgment unanimously affirmed. Memorandum: Supreme Court properly found that the prosecutor proffered reasonably specific race-neutral reasons for his use of peremptory challenges to exclude three black members of the jury panel (see, Batson v Kentucky, 476 US 79; People v Scott, 70 NY2d 420; People v Burnett, 152 AD2d 910). On this record, we find no abuse of discretion by the sentencing court in imposing the maximum permissible sentence. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — murder, second degree.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.